Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney James Campbell on 11/03/2021.
The application has been amended as follows: 
1.	(Currently Amended) One or more non-transitory computer readable media containing program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
generating a database of interconnected smart entities, the smart entities comprising object entities representing each of a plurality of objects associated with one or more buildings and the plurality of objects each representing a space, person, building subsystem, and/or device, and data entities representing data generated by the plurality of objects, the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities;
receiving data from a first object of the plurality of objects and creating a shadow entity to store historical values of the data received from the first object;
determining a second object of the plurality of objects from a relational object of the relational objects for the first object based on the received data; 
identifying a data entity storing data for the second object by identifying a particular relational object of the relational objects between the data entity and an object entity of the object entities representing the second object; and
modifying the data entity of the data entities connected to the object entity of the object entities representing the second object with the data received from the first object.

11.	(Currently Amended) A method for managing data relating to a plurality of objects associated with one or more buildings, the plurality of objects each representing a space, person, building subsystem, and/or device connected to one or more electronic communications networks, comprising:
generating, by one or more processors, a database of interconnected smart entities, the smart entities comprising object entities representing each of the plurality of objects and data entities representing data generated by the plurality of objects, the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities;
receiving, by the one or more processors, data from a first object of the plurality of objects and creating a shadow entity to store historical values of the data received from the first object;
determining, by the one or more processors, a second object of the plurality of objects from a relational object of the relational objects for the first object based on the received data; 
identifying, by the one or more processors, a data entity storing data for the second object by identifying a particular relational object of the relational objects between the data entity and an object entity of the object entities representing the second object; and
modifying, by the one or more processors, the data entity of the data entities connected to the object entity of the object entities representing the second object with the data received from the first object.

one or more processors; and
one or more computer-readable storage media communicably coupled to the one or more processors having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to:
generate a database of interconnected smart entities, the smart entities comprising object entities representing each of the plurality of objects and data entities representing data generated by the plurality of objects, the smart entities being interconnected by relational objects indicating relationships between the object entities and the data entities;
receive data from a first object of the plurality of objects;
determine a second object of the plurality of objects from a relational object of the relational objects for the first object based on the received data and calculate an average arrival time of the second object based on the data received from the first object; 
identify a data entity storing data for the second object by identifying a particular relational object of the relational objects between the data entity and an object entity of the object entities representing the second object; and
modify the data entity of the data entities connected to the object entity of the object entities representing the second object with the data received from the first object.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record doesn’t adequately teach the limitations in the independent claims.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Norp et al. US 20210044957 A1 teaches statuses of wireless devices in paragraphs [0109], [0110], and [0113] which could read on the relational object of the claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 23, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152